 
EXHIBIT 10.65



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL

 
BOISE SUPPLY TERMINATION AND AMENDMENT AGREEMENT
 
This Boise Supply Termination and Amendment Agreement (“Agreement”) is made and
entered into as of the 10th day of October, 2008 (“Effective Date”), by and
among Intel Corporation, a Delaware corporation (“Intel”), Micron Technology,
Inc., a Delaware corporation (“Micron”), and IM Flash Technologies, LLC, a
Delaware limited liability company (“Joint Venture Company”).  Each of Intel,
Micron, and Joint Venture Company may be referred to herein individually as a
“Party” and collectively as the “Parties.”
 
RECITALS
 
A.           Pursuant to the Joint Venture Documents (as defined hereinafter)
and the transactions contemplated thereby, Micron and Intel have formed the
Joint Venture Company.
 
B.           The Joint Venture Documents include the Boise Supply Agreement (as
defined hereinafter) pursuant to which Micron supplies to the Joint Venture
Company Products (as defined below) manufactured at Micron’s fabrication
facility in Boise, Idaho and which Products, in turn are supplied by the Joint
Venture Company to Intel and Micron under the Supply Agreements (as defined
below).
 
C.           Intel no longer desires the Joint Venture Company to supply Intel
with Products made at Micron’s fabrication facility in Boise, Idaho.
 
D.           The Parties desire that this Agreement terminate the Boise Supply
Agreement and outline the commitments of Micron and Intel and amends the Joint
Venture Documents resulting from the termination of the Boise Supply Agreements,
as defined below.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:
 
ARTICLE I.
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
 
Section 1.01 Definitions.
 
Capitalized terms used in this Agreement shall have the respective meanings set
forth below in this Section 1.01 unless defined elsewhere in this Agreement:
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Applicable Joint Venture” shall have the meaning set forth in the Omnibus
Agreement.
 
LAI-2978834v5   #113750
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL


“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Boise Fab” means that Micron fabrication facility located in Boise, Idaho that
maintains a NAND flash memory product line.
 
 “Boise Side Letter Agreement” means the Boise Side Letter Agreement by and
among Micron, the Joint Venture Company and Intel dated July 13, 2006.
 
“Boise Supply Agreement” means the Boise Supply Agreement by and between the
Joint Venture Company and Micron dated January 6, 2006.
 
“Business Day” means a day that is not a Saturday, Sunday or other bank holiday
in the State of New York or country of organization of any Applicable Joint
Venture.
 
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.
 
“Intel” shall have the meaning set forth in the preamble to this Agreement.
 
“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.
 
“Joint Venture Documents” means the Master Agreement relating to the formation
of the Joint Venture Company, and each agreement referenced therein (whether
directly or indirectly through reference in any of such referenced agreements)
and includes any such agreements as amended and/or restated from time to time,
as well as this Agreement.
 
“LLC Operating Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement by and between Micron and Intel dated February 27,
2007.
 
“Master Agreement” means the Master Agreement by and between Micron and Intel
dated November 18, 2005.
 
“Member Activities Letter Agreement” means the Amended and Restated Member
Activities Letter Agreement by and between Micron and Intel dated February 27,
2007, as amended.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Omnibus Agreement” means the Omnibus Agreement by and between Micron and Intel
dated February 27, 2007.
 
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
 
LAI-2978834v5   #113750
 
- 2 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
individual, business, trust, estate or any other entity or organization of any
kind or character from any form of association.
 
“Products” means certain NAND flash memory products, as more specifically
defined in the Supply Agreements.
 
“Purchase Orders” shall have the meaning set forth in the Boise Supply
Agreement.
 
“Scrap, or Scrapped” means the lawful disposal of WIP Product by Micron other
than by commercial sale of such WIP Product in any form.
 
“Ship, or Shipped” means the customary transfer of WIP Product by Micron to the
Joint Venture Company following normal procedures under the Boise Supply
Agreement.
 
“Supply Agreement” means either the Supply Agreement between Micron and the
Joint Venture Company dated January 6, 2006 or the Supply Agreement between
Intel and the Joint Venture Company dated January 6, 2006, as the context
dictates, and “Supply Agreements” means both of them.
 
Section 1.02 Certain Interpretive Matters.
 
(a) Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (iii) words in the singular include the plural and visa
versa, (iv) the term “including” means “including without limitation,” and (v)
the terms “herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof.  All references to $ or dollar amounts will be to lawful
currency of the United States of America.  All references to “day” or “days”
will mean calendar days.
 
(b) No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties by reason of the extent to which any such Party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft of this Agreement or
such provision.
 
ARTICLE II.
TERMINATION OF BOISE SUPPLY AGREEMENT
 
Section 2.01 Termination of Agreement.  The Boise Supply Agreement is terminated
pursuant to Section 10.1(ii) thereof, effective as of the Effective
Date.  Except as modified by Section 2.02 and 2.03 below, those obligations of
Micron and the Joint Venture Company intended to survive termination pursuant to
Section 10.4 of the Boise Supply Agreement shall continue to so survive in
accordance with their respective terms.  The Boise Side Letter Agreement is also
terminated as of the Effective Date.
 
Section 2.02 Wind Down of Supply.
 
LAI-2978834v5   #113750
 
- 3 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


(a) On the Effective Date, the Joint Venture Company will cease submitting
non-zero demand forecasts to Micron on behalf of Intel for Products that would
have been manufactured at the Boise Fab.
 
(b) On the Effective Date, Micron will cease initiating wafer production at the
Boise Fab for Products destined for supply to the Joint Venture Company under
the Boise Supply Agreement.
 
(c) For those Products that are intended to fulfill the Joint Venture Company’s
supply obligations to Intel under the Supply Agreement with Intel and that have
already begun the manufacturing process at the Boise Fab on or before the
Effective Date (“WIP Product”), Micron will complete or discontinue manufacture
of, or otherwise deal with such WIP Product as Micron deems appropriate.
 
(d) Micron will supply to the Joint Venture Company those Products finished
before the Effective Date or finished after the Effective Date from WIP Product,
in each case upon the terms and conditions of the Boise Supply Agreement;
provided, however, that unless Micron and the Joint Venture Company agree to
amend the following date, Micron will not deliver to the Joint Venture Company
or finish manufacturing any WIP Products after December 4, 2008 and further
provided that the price of WIP Products shall be as set forth in Section 3.03.
 
Section 2.03 Amended Surviving Obligations.  Notwithstanding anything to the
contrary in the Boise Supply Agreement:
 
(a) All Purchase Orders placed under the Boise Supply Agreement are hereby
terminated except to the extent such Purchase Orders pertain to the Products
Shipped by Micron to the Joint Venture Company as a result of those activities
contemplated under Section 2.02.  The Joint Venture Company and Micron each
remain bounded to fulfill their respective obligations with respect to such
Purchase Orders in accordance with the applicable terms of the Boise Supply
Agreement as may be amended by this Agreement.
 
(b) Section IV of Schedule 2.6 of the Boise Supply Agreement is not
applicable.  Micron retains ownership of all Additional Equipment free and clear
of all liens, encumbrances and obligations with respect thereto to the Joint
Venture Company.
 
(c) Sections III and IV of Schedule 4.6 of the Boise Supply Agreement are not
applicable, and no calculations thereunder will be made.  To the extent that any
calculation thereunder would have required or would require Micron to make any
payment(s) to the Joint Venture Company, such payments are fully discharged and
Micron is forever released from making them.
 
(d) All masks, reticles, probe cards and other materials in the possession of
Micron used to manufacture Products under the Boise Supply Agreement, whether
originally purchased by Micron or provided to Micron by the Joint Venture
Company, shall be and remain owned solely by Micron.
 
Section 2.04 Board of Managers.  Intel and Micron shall cause the Board of
Managers and the Manufacturing Committee and Planning Subcommittee to promptly
revise the Initial Business
 
LAI-2978834v5   #113750
 
- 4 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


Plan, Ramp Plan, Operating Plan, Performance Criteria, Products (as each of the
foregoing terms is defined in the Boise Supply Agreement) and other operating
parameters of the Joint Venture Company if and as necessary for the Joint
Venture Company to fulfill its obligations to Micron and Intel under their
respective Supply Agreement in recognition that the Joint Venture Company no
longer has the right to purchase Products made by Micron in its Boise Fab (other
than those Products that are the subject of Section 2.02 above).
 
Section 2.05 Demand Forecasts.  Intel and Micron shall each promptly revise
their respective Demand Forecasts (as defined in the Supply Agreements) made to
the Joint Venture Company under their respective Supply Agreement if and as
necessary for the Joint Venture Company to fulfill its obligations to Micron and
Intel under their respective Supply Agreement in recognition that the Joint
Venture Company no longer has the right to purchase Products made by Micron in
its Boise Fab (other than those Products that are the subject of Section 2.02).
 
ARTICLE III.
TERMINATION CONSIDERATION
 
Section 3.01 Capital Contributions.
 
(a) On or before November 10, 2008, Intel shall make a capital contribution to
the Joint Venture Company in the amount of Twenty Three Million Seven Hundred
Thousand Dollars and Three Cents ($23,700,000.03).
 
(b) On or before November 10, 2008, Micron shall make a capital contribution to
the Joint Venture Company in the amount of Twenty Four Million Six Hundred
Sixty-Seven Thousand Three Hundred and Forty-Seven United States Dollars
($24,667,347.00).
 
Section 3.02 Termination Payment.  On or before November 10, 2008, the Joint
Venture Company shall pay to Micron a termination fee in the amount of Forty
Eight Million Three Hundred Sixty-Seven Thousand Three Hundred Forty-Seven
United States Dollars and Three Cents ($48,367,347.03).
 
Section 3.03 Disposition of WIP Product.
 
(a) The price of the WIP Product Shipped to the Joint Venture Company pursuant
to Section 2.02 shall be Micron’s actual costs, as such costs are calculated
pursuant to Section II of Schedule 4.6 of the Boise Supply Agreement, but
without any adjustments pursuant to Section III of Schedule 4.6 or otherwise.
 
(b) Micron will invoice the Joint Venture Company for (i) Micron’s actual costs
incurred in connection with all WIP Products Scrapped pursuant to Section 2.02
and (ii) eighty per cent (80%) of Micron’s actual costs incurred in connection
with M40 WIP Products not Scrapped and not Shipped to the Joint Venture Company,
in both cases (i) and (ii) as such costs are calculated pursuant to Section II
of Schedule 4.6 of the Boise Supply Agreement, but without any adjustments
pursuant to Section III of Schedule 4.6 or otherwise.  Micron will provide such
invoices promptly after the end of each applicable fiscal month of Micron, and
the Joint Venture Company shall pay to Micron the amount of such invoice within
thirty (30) days of receipt of invoice.  The Joint Venture Company shall submit
to Intel a copy of each such invoice,
 
LAI-2978834v5   #113750
 
- 5 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


 
and Intel shall pay to the Joint Venture Company the amount thereof within
thirty (30) days of Intel’s receipt of invoice.
 
Section 3.04 Payment Method.  The foregoing contributions and payments shall be
made by wire transfer in United States Dollars in immediately available funds to
the following bank accounts, as applicable:
 
If to Micron:
Beneficiary:                                Micron Technology, Inc.
Bank Name:                               [***]
Bank Address:                            Portland, Oregon
[***]
[***]
[***]


If to the Joint Venture Company:
Beneficiary:                                IM Flash Technologies, LLC
[***]
Bank Address:                            Portland, Oregon
[***]
[***]
[***]




ARTICLE IV.
AMENDMENTS TO JOINT VENTURE DOCUMENTS
 
Section 4.01 Omnibus Agreement.  The last paragraph in the definition of
“Operating Metric Event” in the Omnibus Agreement is hereby deleted as of the
Effective Date.
 
Section 4.02 LLC Operating Agreement.  Section 12.5(c)(4) and the first sentence
of Section 13.14 in the LLC Operating Agreement are hereby deleted.
 
Section 4.03 Member Activities Letter Agreement.  In the Member Activities
Letter Agreement:
 
(a) The phrase at the beginning of Section 1.1(A) which reads “Except as
provided in Section 1.1(B)(2)” is hereby revised to read “Except as provided in
Section 1.1(B)(2) and 1.1(D)”.
 
(b) A new Section 1.1(D) is inserted as follows:
 
“Notwithstanding anything to the contrary in this or the other Joint Venture
Documents, Micron may Manufacture Restricted Products in the Boise Fab for sale
or other commercial disposition by Micron and its Affiliated Companies without
any restriction or any accounting to the Joint Venture Company, other Applicable
Joint Venture, Intel or Affiliated Company of Intel.”
 
LAI-2978834v5   #113750
 
- 6 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


 
Section 4.04 Joint Venture Document.  This Agreement is a “Joint Venture
Document.”
 
Section 4.05 Supply Agreements. In both the Supply Agreements, Schedule 4.8 is
hereby amended to read as follows:
 
“The Parties agree that Price is the accumulation of: (i) the wafer cost for
probed wafers from any Facility and any other direct costs incurred by the Joint
Venture Company, including, but not limited to, amortization of the pre-paid
lease as set forth in the MTV Lease Agreement; (ii) the price the Joint Venture
Company pays for assembling and packaging probed wafers, (iii) the price the
Joint Venture Company pays for final testing of assembled and packaged units,
and (iv) the cost paid by the Joint Venture Company for finished goods
services.  All costs shall be determined on a basis of accounting mutually
agreed by the Members.  For avoidance of doubt, amortization of the pre-paid
lease as set forth in the MTV Lease Agreement shall be calculated in accordance
with Modified GAAP.”
 
Section 4.06 Ownership and Sharing Interests.  None of the Parties’ respective
Interest, Economic Interests, Percentage Interests or Sharing Interest (as such
terms are defined in the Joint Venture Documents, or the Omnibus Agreement)
shall be affected by the terms of this Agreement or by the performance of any
obligations hereunder.
 
Section 4.07 No Other Amendments.  Except as provided in this Article IV, no
other amendments to the Joint Venture Documents are intended by this Agreement.
 
ARTICLE V.
MISCELLANEOUS
 
Section 5.01 Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a)  transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, (c) the expiration of five (5)
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid, or (d) delivery in person, addressed at the
following addresses (or at such other address for a Party as shall be specified
by like notice):
 


If to Intel:
 
with a copy to:
 
Intel Corporation
1900 Prairie City Road
FM3-63
Folsom, CA  95630
Attention:     NPG General Manager
Facsimile:     916-377-2756
Intel Corporation
2200 Mission College Blvd.
Mail Stop SC4-203
Santa Clara, CA  95054
Attention:    General Counsel
Facsimile:    (408) 653-8050
   
If to Micron :
 
 

 
LAI-2978834v5   #113750
 
- 7 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID  83716
Attention:      General Counsel
Facsimile:      (208) 368-4537
     
If to the Joint Venture Company
 
 
IM Flash Technologies, LLC
2550 East 3400 North
Lehi, UT  84043
Attention:       David A. Baglee; Rodney Morgan
Facsimile:       (801) 767-5370



Section 5.02 Waiver.  The failure at any time of a Party to require performance
by another Party of any responsibility or obligation required by this Agreement
shall in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by another Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
Section 5.03 Assignment.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each Party hereto.  Except as permitted
by the Omnibus Agreement or Joint Venture Documents, neither this Agreement nor
any right or obligation hereunder may be assigned or delegated by either Party
in whole or in part to any other Person, without the prior written consent of
the non-assigning Party.
 
Section 5.04 Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
Section 5.05 Choice of Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.
 
Section 5.06 Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall be brought in a state or federal court located in
Delaware, and each of the Parties to this Agreement hereby consents and submits
to the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Applicable Law, any objection which it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding which
is brought in any such court has been brought in an inconvenient forum.  Process
in any such suit, action or proceeding may be served on any Party anywhere in
the world, whether within or without the jurisdiction of any such court.
 
LAI-2978834v5   #113750
 
- 8 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL


 
Section 5.07 Headings.  The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
 
Section 5.08 Entire Agreement.  This Agreement and, for so long as any
applicable terms of the Omnibus Agreement and Joint Venture Documents remain in
effect, the applicable term(s) of the Omnibus Agreement and Joint Venture
Documents, constitute the entire agreement of the Parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral and written, between the Parties hereto with respect to the
subject matter hereof.
 
Section 5.09 Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects.  Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby.  If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
Section 5.10 Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[Signature page follows]




LAI-2978834v5   #113750
 
- 9 -

--------------------------------------------------------------------------------

 
CONFIDENTIAL




IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.
 
INTEL CORPORATION
     
By:
/s/ Robert J. Baker                                           
 
Name:
Robert J. Baker                                           
 
Title:
Senior Vice President                                                      
             
MICRON TECHNOLOGY, INC.
     
By:
/s/ D. Mark Durcan                                           
 
Name:
D. Mark Durcan                                           
 
Title:
President and COO                                           
             
IM FLASH TECHNOLOGIES, LLC
     
By: 
/s/ David Baglee
 
Name:  
David Baglee                                                    
 
Title   
Executive Officer 
 




This is the signature page for the Boise Supply Termination and Amendment
Agreement entered into by and among Intel Corporation, Micron Technology, Inc.,
and IM Flash Technology, LLC




 



--------------------------------------------------------------------------------

 